                      Case 5:20-cv-00461-DAE Document 30 Filed 08/13/20 Page 1 of 1
AO 450 (Rev. 01/09) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                               for the
                                                       WesternDistrict
                                                   __________  Districtofof__________
                                                                            Texas


               Diesel Barbershop, LLC, et al                         )
                             Plaintiff                               )
                                v.                                   )      Civil Action No. 5:20-cv-461-DAE
                      State Farm Lloyds                              )
                            Defendant                                )

                                                  JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus postjudgment interest at the rate of             %, along with costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
✔
’ other:       For the reasons stated above, the Motion to Dismiss (Dkt. # 9) is GRANTED. Because allowing Plaintiffs
               leave to amend their claims would be futile, the Court DISMISSES Plaintiffs’ claims
                                                                                                                                    .


This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.
’ tried by Judge                                                                         without a jury and the above decision
was reached.
✔
’ decided by Judge          David A. Ezra




Date:            08/13/2020                                                CLERK OF COURT




                                                                                         Signature of Clerk or Deputy Clerk
